ORDER
JOHN C. TARANTINO, who was admitted to the Bar of this State in 1973, of EAST ORANGE having been found guilty of conspiracy to distribute cocaine and unlawful interstate travel, and good cause appearing;
It is ORDERED that, pursuant to R. l:20-6(a)(l), JOHN C. TARANTINO is temporarily suspended from the practice of law pending the final resolution of the ethics complaint against him, effective immediately, and until the further order of this Court, and it is further
ORDERED that JOHN C. TARANTINO is hereby restrained and enjoined from practicing law during the period of his suspension, and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys.